EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Derek Roller on 04/20/2022.
The application has been amended as follows: 
Claim 21, line 5 recites in part “an expandable condition” and is amended to recite “an expanded condition”.
Claim 21, lines 11-12 recite in part “to expand the articulating pleated member and place the implant in an expanded condition” and is amended to recite “to expand the articulating pleated member to the expanded condition”.
Claim  21, lines 13-14 recite “wherein the implant is inserted into the intervertebral space in a compressed position with the pleated member in the compressed condition” and is amended to recite “wherein the implant is inserted into the intervertebral space with the pleated member in the compressed condition”.
Claim 24, line 1 recites in part “further comprising delivering fluid into the balloon” and is amended to recite “further comprising delivering the fluid into the balloon”.
Claim 25, line 1 recites in part “wherein delivering fluid into the balloon” and is amended to recite “wherein delivering the fluid into the balloon”.
Claim 29, line 2 recites in part “extend parallel to one another in the implant’s compressed position” and is amended to recite “extend parallel to one another when the articulating pleated member is in the compressed condition”.
Claim 31 recites “wherein the expandable articulating pleated member and the superior and inferior endplates have a combined minimum height of about 5mm in the implant’s compressed position and a combined maximum height of about 15 mm in  the implant’s expanded position” and is amended to recite “wherein the expandable articulating pleated member and the superior and inferior endplates have a combined minimum height of about 5mm when the articulating pleated member is in the compressed condition and a combined maximum height of about 15 mm when the articulating pleated member is in the expanded condition”.
Claim 33, line 1 recites in part “curing the fluid with the light” and is amended to recite “curing the fluid with a light”.
Claim 33, line 2 recites in part “within the expandable balloon” and is amended to recite “within the balloon”.
Claim 38, line 3 recites in part “is in the expanded configuration” and is amended to recite “is in the expanded condition”.
Claim 38, lines 5-6 recite in part “when the expandable articulating plated member is in the expanded configuration” and is amended to recite “when the expandable articulating pleated member is in the expanded condition”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a surgical method, comprising: inserting an implant into an intervertebral space between two adjacent vertebrae, the implant having a superior endplate, an inferior endplate, and an expandable articulating pleated member that extends between the superior and inferior endplates and is expandable between a compressed condition and an expandable condition, the expandable articulating pleated member having a sidewall with an inward-facing surface, an outward-facing surface, an interior volume disposed within the sidewall between the inward-facing surface and outward-facing surface, and an inner annular opening that extends from a superior-facing surface of the pleated member to an inferior- facing surface of the pleated member; and delivering fluid into a balloon placed within the inner annular opening of the articulating pleated member to expand the articulating pleated member and place the implant in an expanded condition, wherein the implant is inserted into the intervertebral space in a compressed position with the pleated member in the compressed condition.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a spinal implant, comprising: a superior endplate having a superior bone contacting surface and an inferior engagement surface; an inferior endplate having an inferior bone contacting surface and a superior engagement surface; an expandable articulating pleated member that extends between the superior and inferior endplates and is mated to the engagement surfaces of the superior and inferior endplates, the expandable articulating pleated member being selectively expandable between a compressed condition and an expanded condition, the expandable articulating pleated member having a sidewall with an inward-facing surface, an outward-facing surface, and an interior volume disposed within the sidewall between the inward-facing and outward-facing surfaces, the interior volume having at least one chamber for holding a fluid, and the sidewall forming an inner annular opening of the pleated member; an expandable balloon configured to receive an expansion material and placed within the inner annular opening of the expandable articulating pleated member; and an inlet port effective to communicate the expansion material into the expandable balloon; wherein delivery of the expansion material through the inlet port and into the expandable balloon increases a distance between the superior and inferior endplates and thereby increases a height of the expandable articulating pleated member; and wherein the inlet port extends through the outward-facing surface and the inward-facing surface of the articulating pleated member.
White et al. (U.S. Publication No.2008/0058931 A1; hereinafter “White”) disclose the claimed invention except for an expandable member being an articulating pleated member having a sidewall with an inward-facing surface, an outward-facing surface, and an interior volume disposed within the sidewall between the inward-facing surface and the outward-facing surface.  Instead, White discloses end members 22, 24 as nested telescoping members (para.0015, Figure 8).  The telescoping members fail to comprise an interior volume/chamber disposed within he sidewall between the inward-facing surface and outward-facing surface.

    PNG
    media_image1.png
    453
    413
    media_image1.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773